UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File No. 333-124405 DIGITALPOST INTERACTIVE, INC. (Exact Name of Registrant in its Charter) Nevada 26-1944595 (State or Other Jurisdiction of (IRS Employer Incorporation) Identification No.) 4040 Barranca Parkway, Suite 220, Irvine, CA 92602 (Address of Principal Executive Offices) (Zip Code) (949) 333-7500 Registrant’s Telephone Number, Including Area Code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).
